EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Wells on 8/9/2022.

The application has been amended as follows: 

Claim 1, line 13, replaced the word “secured” with “formed”.
Claim 6, line 1, replaced “cooling passages” with “formed cooling passages”.
Claim 6, line 2, deleted “that are formed in empty spaces”.
Cancelled withdrawn claims 7-9.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: CN’792 teaches a battery module (Figure 1, 10) comprising:
a plurality of battery cells (10);
a module case (140 &150) configured to receive the plurality of battery cells (10); and filling portions/spacers (50) provided between the plurality of battery cells (10), wherein the filling portions/spacers (50) are made of a polymer and are capable of preventing the batteries from swelling due to thermal expansion; in addition, the spacers comprise openings (50’) for heat dissipation and air circulation.  However, CN’792 fails to teach or make obvious that the filling portions/spacers (50) are configured to: when an internal temperature of the battery module (10) is lower than a predetermined temperature value, transform into a structure in which the volume of the filling portions/spacers (50) is increased such that the plurality of battery cells (10) are supported, and when the internal temperature of the battery module (10) is higher than or equal to the predetermined temperature value, transform into a structure in which the volume of the filling portions/spacers (50) is decreased such that cooling passages are formed between the module case (150) and the plurality of battery cells (10) and between the plurality of battery cells (10) (page 5, lines 28-50).  Therefore, the instantly claimed battery module as recited in instant claim 1 is neither present nor made obvious.
Relevant art has been cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						8/10/2022Primary Examiner, Art Unit 1725